[Cite as Ames v. Rootstown Twp. Bd. of Trustees, 2019-Ohio-5412.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                    PORTAGE COUNTY, OHIO


BRIAN M. AMES,                                         :            OPINION

                 Plaintiff-Appellant,                  :
                                                                    CASE NO. 2019-P-0019
        - vs -                                         :

ROOTSTOWN TOWNSHIP BOARD OF                            :
TRUSTEES,
                                                       :
                 Defendant-Appellee.
                                                       :


Civil Appeal from the Portage County Court of Common Pleas, Case No. 2017 CV
00410.

Judgment: Affirmed in part, reversed in part, and remanded.


Brian M. Ames, pro se, 2632 Ranfield Road, Mogadore, OH                         44260 (Plaintiff-
Appellant).

James F. Mathews and Andrea K. Ziarko, Baker, Dublikar, Beck, Wiley & Mathews,
400 South Main Street, North Canton, OH 44720 (For Defendant-Appellee).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Brian M. Ames, appeals from the February 13, 2019 judgment

of the Portage County Court of Common Pleas granting summary judgment in favor of

appellee, Rootstown Township Board of Trustees. For the reasons discussed below,

we affirm in part, reverse in part, and remand for further proceedings.
      {¶2}   In 2017, Mr. Ames filed a complaint against the Rootstown Township

Board of Trustees (“Board”) alleging 16 violations of the Ohio Open Meetings Act, R.C.

121.22 (“OMA”). Specifically, in Counts I, IV, V, VI, and VII, Mr. Ames asserts that the

Board held executive sessions for unapproved purposes on five dates: May 4, 2015;

September 22, 2015; October 13, 2015; November 24, 2015; and December 8, 2015.

      {¶3}   In Counts VIII, IX, XI, XII, XIII, XIV, XV, and XVI, Mr. Ames asserts the

Board entered into executive session to discuss economic issues but violated the OMA

by failing to determine by roll call vote that the executive session was “necessary to

protect the interests of the applicant or the possible investment or expenditure of public

funds to be made in connection with the economic development project,” according to

R.C. 121.22(G)(8). The relevant dates of those meetings are February 9, 2016; March

8, 2016; April 12, 2016; May 10, 2016; May 24, 2016; June 14, 2016; June 28, 2016;

and September 13, 2016.

      {¶4}   Mr. Ames also asserts, in Count II, that on July 9, 2015, the Board held a

special meeting for the purpose of reviewing and approving the 2016 budget, but that

the Board violated the OMA by also voting to pay invoices through a resolution during

that meeting, which was not the purpose for which notice was given.

      {¶5}   In Count III, Mr. Ames claims that on August 11, 2015, the Board entered

into executive session for the purpose of employee discipline and pending litigation,

which violated the OMA because no attorney was present.

      {¶6}   And, finally, in Count X, Mr. Ames claims that on March 22, 2016,

following adjournment of a Board meeting, the Board took action to hire an employee in

violation of the OMA.




                                            2
       {¶7}   The sole basis for these claims is the meeting minutes of each meeting.

Following discovery, both parties moved for summary judgment. Each attached a copy

of the meeting minutes and a copy of the opposing party’s responses to interrogatories.

In addition, the Board attached an affidavit of David McIntyre, a trustee of the Board

who was in attendance at the relevant sessions, attesting to the content of the

meetings. The trial court granted the Board’s motion for summary judgment and denied

Mr. Ames’. Mr. Ames now appeals, assigning seven errors for our review.

       {¶8}   Appellate courts review summary judgment de novo.          Grafton v. Ohio

Edison Co., 77 Ohio St. 3d 102, 205 (1996). “A de novo review requires the appellate

court to conduct an independent review of the evidence before the trial court without

deference to the trial court’s decision.” (Citation omitted.) Peer v. Sayers, 11th Dist.

Trumbull No. 2011-T-0014, 2011-Ohio-5439, ¶27.

       {¶9}   Mr. Ames’ first four assignments of error relate to the same facts: namely,

that the court erred in its finding that the “conferences held on May 4, 2015, August 11,

2015, September 22, 2015, October 13, 2015, November 24, 2015, and December 8,

2015 * * * did not violate the OMA” because the conferences were informational only

and did not include deliberations or official actions, and thus, were not “meetings,” as

defined by the statute. Accordingly, the first four assignments of error will be addressed

together. The first states:

       {¶10} The Trial Court erred in evaluating whether particular gatherings of
             the Board constitute meetings. (T.d. 42 page 5)

       {¶11} Under this assignment of error, Mr. Ames asks: does the existence of

official meeting minutes of a public body conclusively prove that a meeting of that public

body occurred?



                                            3
      {¶12} The second states:

      {¶13} The Trial Court erred in finding that although referred to as
            “executive sessions” by the Board in its minutes, conferences
            between the Board and its attorney, or conferences to obtain
            information from the Board’s attorney through an employee of the
            township does not constitute “meeting” or “executive session” when
            no deliberations or official actions took place. (T.d. 42 page 8)

      {¶14} Under this assignment of error, Mr. Ames raises two issues: (1) Is an

executive session ever a meeting as defined by R.C. 121.22(B)(2)? And (2) must a

public body deliberate or take official action in an executive session for it to constitute

an executive session?

      {¶15} The third states:

      {¶16} The Trial Court erred in finding that [t]he right of members of a
            public body to meet privately is not limited to the statutory
            exceptions listed [] [sic] under R[.]C. 121.22(G). (T.d. 42 page 6).

      {¶17} Under this assignment of error, Mr. Ames raises two issues: (1) is the right

of the Board to meet privately limited to the statutory exceptions listed in R.C.

121.22(G); and (2) is the motion and vote to conduct an executive session recorded in

the official meeting minutes of a public body conclusive evidence to prove that an

executive session occurred in that meeting and to support that holding an executive

session violated the OMA?

      {¶18} The fourth states:

      {¶19} The Trial Court erred by ruling that what the Board referred to as
            “executive sessions” in its minutes do not constitute “meetings” or
            “executive sessions”. (T.d. 42 pg 8).

      {¶20} Under this assigned error, Mr. Ames asks: may a public body exclude the

public from part of an open meeting by moving into executive session and later contend




                                            4
that the executive session is instead a “so-called executive session” or a “conference”

not subject to the OMA?

       {¶21} The party alleging a violation of the OMA has the burden to prove, by a

preponderance of the evidence, that the OMA was violated or threatened to be violated

by the relevant public body. State ex rel. Hardin v. Clermont Cty. Bd. of Elections, 12th

Dist. Clermont Nos. CA2011-05-045 & CA2011-06-047, 2012-Ohio-2569, ¶23. Once

the violation or threatened violation is established, the burden shifts to the public body

to show that the meeting fell under one of the OMA exceptions. Id. at ¶25. If it does so,

the burden again shifts to the plaintiff to show the exception is not applicable or valid.

Id.

       {¶22} This court has previously held that in order for the OMA to apply, a public

body must simultaneously (1) conduct a meeting and (2) deliberate concerning public

business. Holeski v. Lawrence, 85 Ohio App. 3d 824, 829 (11th Dist.1993). This court,

however, has recently completed a critical review of that precedent and found it cannot

withstand the deeper scrutiny that has come with increased litigation regarding the

OMA. Bode v. Concord Twp., 11th Dist. Lake No. 2018-L-116, 2019-Ohio-5062, ¶3.

Revising our earlier precedent, this court held:

       {¶23} (1) The OMA applies to any “meeting,” which means (a) any
             prearranged discussion (b) of the public business of the public body
             (c) by a majority of its members.

       {¶24} (2) “Discussion of the public business” means the exchange of
             words, comments or ideas by the public body.

       {¶25} (3) “Public business” means matters within the purview of a public
             body’s duties, functions and jurisdiction.

       {¶26} (4) The following activities do not constitute a “meeting”: (a)
             information-gathering, fact-finding, or the gathering of facts and
             information for ministerial purposes unless there is also a


                                             5
             discussion of public business between the members of the public
             body during the activity; or (b) a majority of a public body being in
             the same room and answering questions or making statements to
             other persons who are not public officials, even if those statements
             relate to the public business.

      {¶27} (5) The OMA applies to any “executive session,” which means (a)
            a portion of a “meeting” (b) held after a majority of a quorum of the
            public body determines, by a roll call vote, to hold an executive
            session, (c) held for the sole purpose of the consideration of any of
            the matters set forth in R.C. 121.22(G)(1) through (8), and (d) at
            which the public may be excluded.

      {¶28} (6) The OMA applies to a “meeting” or an “executive session”
            regardless of whether the public body deliberates.

      {¶29} (7) A resolution, rule, or formal action adopted in an open meeting
            that results from deliberations in a meeting not open to the public is
            invalid unless the deliberations were (a) for a purpose specifically
            authorized in division (G) or (J) of R.C. 122.21 and (b) conducted at
            an executive session held in compliance with R.C. 121.22.

      {¶30} (8) And finally, a public body “deliberates” by thoroughly discussing
            all of the factors involved in a decision, carefully weighing the
            positive factors against the negative factors, cautiously considering
            the ramifications of its proposed action, and gradually arriving at a
            proper decision which reflects the legislative process. Id. at ¶5-12.

      {¶31} We review Mr. Ames’ errors in light of this new precedent. Though he

need not show that the Board conducted deliberations, to prevail on a motion for

summary judgment, he must show that the Board violated the OMA. Here, Mr. Ames

asserts that the Board violated the OMA by convening executive sessions for purposes

not authorized by statute.

      {¶32} David McIntyre swore in his affidavit that no discussions or deliberations

as to public business were held during the May 4, 2015, September 22, 2015, October

13, 2015, November 24, 2015, and December 8, 2015 so-called executive sessions.

However, the Board entered into each of these executive sessions during properly




                                           6
convened meetings that were not adjourned until after the conclusion of the executive

session.

      {¶33} The stated purposes of these executive sessions were to discuss “legal

matters” regarding the “JEDD contract” with Attorney Chad Murdock.             The Board

asserts these executive sessions were excepted from the OMA because (1) they were

information-gathering in nature and did not contain discussions of public business, and

(2) the conversations were protected by attorney-client privilege.

      {¶34} In support of its assertions that the information-gathering nature of these

executive sessions exempted them from the open meeting requirements, the Board

cites Cincinnati Enquirer v. Cincinnati Bd. of Edn., 192 Ohio App. 3d 566, 2011-Ohio-703

(1st Dist.), which found “the timing of a public body’s investigative or information-

gathering session is not determinative of whether an OMA violation has occurred. * * *

In the absence of deliberations or discussions by board members at the session, the

session was not a “meeting” as defined by the OMA, so it was not required to occur in

public.” Id. at ¶14-15. In Cincinnati Enquirer, the Cincinnati Board of Education held an

emergency meeting at which the board members entered into executive session to

discuss legal issues surrounding a proposed payment deferral from the city council with

legal counsel. The trial court found, and First District affirmed, that even though the

board held a nonpublic information-gathering session during a meeting, the information-

gathering session itself was not a “meeting” as defined by the OMA because no

deliberations or official action took place outside of the public’s hearing. Therefore, the

First District concluded, the information-gathering sessions were not required to occur in

public. Cincinnati Enquirer, supra, at ¶14 (“So even though the nonpublic information-




                                            7
gathering session had occurred during a regular meeting of the public body, no violation

of the OMA had occurred because the session was not a meeting as that term is

defined by the act.”) However, Cincinnati Enquirer is not binding on this court, nor do

we agree with the First District’s conclusion.

       {¶35} Pursuant to R.C. 121.22(C), meetings must be “open to the public at all

times.” (Emphasis added.) The only exceptions enumerated by R.C. 121.22 are for

properly convened executive sessions, which this court has defined as “(a) a portion of

a “meeting” (b) held after a majority of a quorum of the public body determines, by a roll

call vote, to hold an executive session, (c) held for the sole purpose of the consideration

of any of the matters set forth in R.C. 121.22(G)(1) through (8), and (d) at which the

public may be excluded.” Bode, supra, at ¶9. Thus, it follows that any nonpublic part of

a meeting, unless excepted by law, violates the OMA.

       {¶36} R.C. 121.22(G) does not except any and all conferences with an attorney

but limits the exception to “[c]onferences with an attorney for the public body concerning

disputes involving the public body that are the subject of pending or imminent court

action.” R.C. 121.22(G)(3). The meeting minutes here do not reflect, nor does the

Board argue, that these conversations with Attorney Murdock pertain to “pending or

imminent court action.” Thus, it cannot be said these information-gathering sessions

were properly convened executive sessions exempted from the OMA open meeting

requirements pursuant to any R.C. 121.22(G) exception.               Furthermore, during

discovery, the Board admitted that no attorney was present during the August 11, 2015

meeting, and thus it is clear this session does not fall under the R.C. 121.22(G)(3)

exception.




                                             8
      {¶37} As this court held in Bode, information-gathering and fact-finding sessions

themselves do not constitute meetings. However, this does not alter the R.C. 121.22(C)

requirement that all parts of a meeting must be kept public unless otherwise excepted

by law.    Thus, if an information-gathering and fact-finding session is held during a

meeting, it must be done in a manner open to the public. Any nonpublic, nonexempt

session held during a meeting violates the OMA.

      {¶38} The Board also asserts, and the trial court found, that these information-

gathering executive sessions were protected by attorney-client privilege and that

attorney-client privilege is an exception pursuant to R.C. 121.22(A), which forgoes the

open meeting requirements as a “subject matter specially excepted by law.” The trial

court agreed and further found that because no deliberations or official action took place

at these conferences, they were not “meetings” or “executive sessions,” as defined by

the OMA.

      {¶39} This and other appellate districts have held that “the OMA ‘does not

prevent public officials from privately seeking and receiving advice from their legal

counsel.’” Cincinnati Enquirer, supra, at ¶13. See also Holeski v. Lawrence, 85 Ohio

App.3d 824, 829, (11th Dist.1993); Hardin, supra, at ¶49.       Contrary to the Board’s

argument, however, this does not mean that any time a public body seeks legal advice it

is exempt from the OMA; to the contrary: “‘the General Assembly, in limiting the

circumstances in which such a discussion can be held in executive session, has

required a partial waiver of the privilege by the client-public body.’”     State ex rel.

Cincinnati Enquirer v. Hamilton County Com’rs, 1st Dist. Hamilton No. C-010605, 2002




                                            9
WL 727023, (Apr. 26, 2002) at *5, quoting Recchie & Cheroski, Government in the

Sunshine: Open Meeting Legislation in Ohio, 37 Ohio St.L.J. 497, 509–510 (1976).

       {¶40} The Twelfth District Court of Appeals addressed this issue in Hardin,

supra, stating:

       {¶41} R.C. 121.22(G) lists the matters a public body may consider
             privately in an executive session, including matters of imminent or
             pending litigation when discussed with the public body’s counsel,
             R.C. 121.22(G)(3), and matters required to be kept confidential by
             state or federal law. R.C. 121.22(G)(5). The exceptions in R.C.
             121.22(G) are distinct, separate exceptions that apply in specific
             situations. At heart, the Board’s argument is that R.C. 121.22(G)(5)
             is a catch-all provision that applies whenever a public body confers
             with its counsel during an executive session. We disagree. If it were
             so, there would have been no need for the legislature to include
             R.C. 121.22(G)(3). Id. at ¶¶77-78.

       {¶42} We agree with the Twelfth District. By enumerating exceptions in R.C.

121.22(G)(3) and (G)(5), the General Assembly limited the circumstances in which such

a discussion can be held in executive session, thus requiring a partial waiver of the

privilege outside of R.C. 121.22(G).

       {¶43} In this case, the Board held a meeting, as defined by the OMA. During

that meeting, the Board held a nonpublic, information-gathering session that they

termed an “executive session.” The nonpublic, information-gathering session did not

meet any of the enumerated reasons for holding an executive session of R.C.

121.22(G), nor was the session protected by attorney-client privilege. Because the

Board held nonpublic sessions during these meetings for reasons not authorized by law,

the Board violated the OMA.

       {¶44} Accordingly, Mr. Ames’ first four assignments of error, relating to counts I,

III, IV, VI, and VII, have merit.

       {¶45} Mr. Ames’ fifth assignment of error states:


                                           10
      {¶46} The Trial Court erred by ruling that a public body can pass a
            resolution to pay invoices at a special meeting when the notice did
            not include that resolution. (T.d. 42 pg 10).

      {¶47} Mr. Ames raises two issues under this assigned error: (1) may a public

body exceed the scope of the purpose of a special meeting as published in the notice of

the special meeting, and (2) does a logical relationship exist between bills paid on July

9, 2015 and the Board’s 2016 tax budget?

      {¶48} “‘[S]pecial meetings’ are ‘all meetings other than “regular” meetings.’”

Hoops v. Jerusalem Tp. Bd. of Trustees, 6th Dist. Lucas No. L-97-1240, 1998 WL
172819, (Apr. 10, 1998) *4, quoting 1988 Ohio Atty.Gen.Ops. No. 88-029.             R.C.

121.22(F) requires that the public body give at least 24-hour notice to the public of the

time place and purpose of any special meeting. See also Jones v. Brookfield Twp.

Trustees, 11th Dist. Trumbull No. 92-T-4692, 1995 WL 411842 (Jun. 30, 1995).

“[N]otice of the special meeting must be sufficient for a person to determine the purpose

of the meeting.” Id. at *6. Special meetings can be held for more than one purpose, but

every purpose must be provided in the notice of the special meeting. R.C. 121.22(F);

see also Keystone Commt. v. Switzerland of Ohio Sch. Dist. Bd. of Edn., 7th Dist. No.

Monroe 15 MO 0011, 2016-Ohio-4663, ¶42.

      {¶49} It is uncontested that on July 9, 2015, the Board held a special meeting.

The stated purpose was to approve the 2016 tax budget.            At that meeting, two

resolutions were discussed and passed: (1) approval of the 2016 tax budget, and (2) a

motion to pay the invoices on file. Mr. Ames asserts that the Board violated the OMA by

not specifically stating in the notice that the special meeting would cover the paying of

invoices.   The Board argued that the two topics were sufficiently related such that

specific notice of payment of invoices was not necessary.       The trial court granted


                                           11
summary judgment in the Board’s favor finding that a resolution to pay bills on file was

logically related to the approval of the 2016 tax budget and, thus, the notice was

sufficient.

        {¶50} Mr. Ames asserts that because the 2016 budget was approved first, the

paying of invoices was not a “necessary precedent to approval of the budget.” He

further asserts there was no “nexus” between reviewing the budget and paying bills on

file.

        {¶51} The Board counters that the notice provided sufficient detail to apprise the

public of the budgetary matters discussed. Further, it asserts that adequate notice was

provided by an agenda which was “made available” before the meeting and included

both resolutions. However, the record contains insufficient evidence to support a finding

that the agenda in question would be considered adequate notice pursuant to R.C.

121.22(F) as there is no mention of how far in advance the agenda was provided, or

how it was made available to the public, in order to ascertain whether it constituted

statutorily sufficient notice.   Nevertheless, we find the notice stating the purpose of

approving the 2016 tax budget adequately served to inform the public of the purpose of

the meeting in which invoices were approved, and thus, did not violate the OMA.

        {¶52} Mr. Ames cites numerous cases in support of his argument, but they are

clearly distinguishable. In Hoops, supra, the Jerusalem Township Board held special

meetings “to receive bids for the refurbishing of a Ford/Sutphen Pumper-Tanker” and

“receive sealed bids for the sale of a GMC Fire Tanker.” In addition to discussing these

topics, the Jerusalem Township Board also discussed basketball fees, garbage

collection, and the acquisition of a John Deere tractor and equipment for the




                                             12
maintenance of baseball diamonds.        The Sixth District Court of Appeals concluded

notice was insufficient to inform the public of the full scope of the meeting.

       {¶53} In Keystone, supra, the school board held a special meeting for the stated

purpose of discussing “the 2015-2016 school year.”            The court found the board

exceeded the scope of the special meeting when the only topic discussed in that special

meeting was the closing of Beallsville High School.         The Seventh District Court of

Appeals found the stated purpose “did not serve to inform the public of the true purpose

of the meeting.” Id. at ¶36.

       {¶54} In State ex rel. Young v. Lebanon City School Dist. Bd. of Edn., 12th Dist.

Warren No. CA2012-02-013, 2013-Ohio-1111, the board published notice of the special

meeting with the purpose of “community information.”           At that meeting, the board

entered into executive session to discuss employee negotiations and employee

compensation.     The Twelfth District Court of Appeals found there was insufficient

evidence to relate “community information” to employment matters and found summary

judgment against the board was appropriate. Id. at ¶45.

       {¶55} Finally, in Jones, supra, this court ruled against the board, finding it did not

comply with the OMA notice requirements when its notice of special meeting failed to

state any purpose for the open session, despite intending to consider or vote on the

non-renewal of the plaintiff’s employment contract. We noted that “although a public

body is required to provide notice of the purpose of a special meeting, this notice can

merely state that the meeting is being held for general purposes, if that is the actual

reason for the meeting.” Id., at *7.




                                             13
      {¶56} In each of the cases cited by Mr. Ames, there was no reasonable

connection between the purported purpose of the meeting and the full scope of the

content discussed at the meetings. However, from the notice the Board here provided,

the public could reasonably infer that a budget discussion would include a discussion

about the payment of invoices. A budget is “the amount of money that is available for,

required for, or assigned to a particular purpose.”        Merriam-Webster Dictionary,

https://www.merriam-webster.com/dictionary/budget (accessed July 30, 2019).          One

aspect of the approval of a budget is the approval of where certain monies are to be

spent, such as the payment of certain invoices.       Accordingly, we find that budget

approval and payment of invoices we sufficiently related and, thus, the notice of the July

9, 2015 special meeting complied with the requirements of R.C. 121.22(F).

      {¶57} Mr. Ames’ fifth assignment of error is without merit.

      {¶58} Mr. Ames’ sixth assignment of error states:

      {¶59} The Trial Court erred by ruling that action taken after the
            adjournment of a meeting is still within the confines of the public
            meeting and that it is not a violation of the OMA to adjourn a
            properly noticed open meeting and then to reconvene to conduct
            public business. (T.d. 42 pg 11).

      {¶60} Specifically, he asks: does the adjournment of a meeting by a public body

irrevocably close the meeting barring the taking of official action after adjournment? We

find this question is outside the scope of the issue at hand; in this case, no action was

taken outside an open meeting.

      {¶61} The undisputed facts show that on March 22, 2016, the Board held a

properly-convened open meeting, which adjourned at 6:37 p.m. A few minutes later,

the Board realized it overlooked making a motion to hire an employee and reconvened

at 6:45 p.m. to hire that employee. David McIntyre, who was in attendance at that


                                           14
meeting, swore in his affidavit that “everyone who was at the open meeting prior to the

first adjournment had remained in the meeting room until the second adjournment.

There were no deliberations or discussions held outside of an open meeting.”

      {¶62} Mr. Ames claims the first adjournment irrevocably ended the first meeting,

presumably such that the Board, in order to conform to OMA requirements, would have

to publish notice of a special meeting with 24-hours’ notice before reconvening to

address the overlooked matter, or otherwise hold the overlooked matter until the next

regularly scheduled meeting.    However, the OMA is not as inflexible as Mr. Ames

suggests.

      {¶63} The Board here remedied the oversight in a manner that was well within

the intent and purpose of the OMA. It recognized that the hiring of an employee was

required to take place in an open meeting. As no party to the open meeting had yet left

the room, and a mere seven minutes passed since the adjournment of the first open

meeting, the Board reconvened to conduct the overlooked official business. These two

meetings were effectively the same meeting.      See State ex rel. Cincinnati Post v.

Cincinnati, 76 Ohio St. 3d 540 (1996) (When a public body attempted to avoid triggering

the OMA’s public meeting requirements by holding “back-to-back sessions discussing

exactly the same public issues” with less than a majority of the public bodies members,

the court “liberally construed [the back-to-back sessions] as two parts of the same

meeting.”)

      {¶64} The events of March 22, 2016 were well within the intent and purpose of

the OMA. No official action took place outside an open meeting. The public had every

opportunity to attend either part of the public meeting; no member of the public who was




                                          15
present for the meeting had yet left after the first adjournment. Mr. Ames questions the

veracity of David McIntyre’s affidavit without putting forth any evidence to rebut it.

However, Mr. Ames was required to present more than a mere denial of David

McIntyre’s sworn affidavit to prove there remained a question of material fact sufficient

to overcome summary judgment.           In light of his failure to do so, Mr. Ames’ sixth

assignment of error is without merit.

       {¶65} Mr. Ames’ seventh and final assignment of error states:

       {¶66} The Trial Court erred by overruling Ames’s motion for summary
             judgment and granting the Board’s (T.D. 42 pg 11).

       {¶67} Specifically, Mr. Ames asks: was Ames entitled to summary judgment as a

matter of law, there being no genuine issue as to any material fact?

       {¶68} Summary judgment is appropriate when (1) there is no genuine issue of

material fact, (2) the moving party is entitled to judgment as a matter of law, and (3)

reasonable minds can come to but one conclusion, and that conclusion is adverse to

the nonmoving party, with that party being entitled to have the evidence construed most

strongly in his favor. Civ.R. 56(C).

       {¶69} As discussed under the first four assignments of error, the Board violated

the OMA as Mr. Ames asserts in Counts I, III, IV, V, VI, and VII. Furthermore, as

discussed under the fifth and sixth assignments of error, we find Mr. Ames failed to

establish that the Board had violated the OMA on the dates relevant to Counts II and X.

Accordingly, we find the court properly granted summary judgment in the Board’s favor

on these counts and properly denied Mr. Ames’ motion.

       {¶70} We turn our focus now to the remaining counts: VIII, IX, XI, XII, XIII, XIV,

XV, and XVI. Mr. Ames asserts that on February 9, 2016, March 8, 2016, April 12,



                                             16
2016, May 10, 2016, May 24, 2016, June 14, 2016, June 28, 2016, and September 13,

2016, the Board attempted to enter into executive session according to R.C.

121.22(G)(8) to discuss economic development but failed to “determine by a roll call

vote that the executive session was necessary to protect the interests of the applicant or

the possible investment or expenditure of public funds to be made in connection with

the economic development project,” as required by R.C. 121.22(G)(8).          Under this

statute, a public body may enter into executive session:

      {¶71} [t]o consider confidential information related to the marketing plans,
            specific business strategy, production techniques, trade secrets, or
            personal financial statements of an applicant for economic
            development assistance, or to negotiations with other political
            subdivisions respecting requests for economic development
            assistance, provided that both of the following conditions apply:

      {¶72} (a) The information is directly related to a request for economic
            development assistance that is to be provided or administered
            under any provision of Chapter 715., 725., 1724., or 1728. or
            sections 701.07, 3735.67 to 3735.70, 5709.40 to 5709.43, 5709.61
            to 5709.69, 5709.73 to 5709.75, or 5709.77 to 5709.81 of the
            Revised Code, or that involves public infrastructure improvements
            or the extension of utility services that are directly related to an
            economic development project.

      {¶73} (b) A unanimous quorum of the public body determines, by a roll
            call vote, that the executive session is necessary to protect the
            interests of the applicant or the possible investment or expenditure
            of public funds to be made in connection with the economic
            development project.

      {¶74} Here, the minutes do not reflect that the Board met the requirements of

R.C. 121.22(G)(8)(a), nor specifically determined by roll call vote the requirements of

R.C. 121.22(G)(8)(b), which, as Mr. Ames correctly asserts, violates the OMA. The

Board counters “[t]here is no requirement that the minutes contain a verbatim recitation

of the motion read from the code; rather, the minutes ‘need only reflect the general

subject matter of discussion in executive session’” pursuant to R.C. 121.22(C).


                                           17
       {¶75} We have recently addressed whether the phrase “general subject matter”

in the OMA provision includes stating the purpose of going into executive session in

State ex rel. Ames v. Brimfield Township Board of Trustees, 11th Dist. Portage No.

2019-P-0017, 2019-Ohio-4926. We held in the affirmative, stating:

       {¶76} The minutes must reflect each of the purposes for which the
             executive session was held in order for the public to discern
             whether the non-public meeting was excepted under the OMA. * * *
             Interpreting R.C. 121.22(C) any other way is contrary to the
             purpose and intent of the OMA. A citizen should not be forced to
             file a mandamus action to determine whether or not a board has
             conducted business in a lawful manner under the OMA. We agree,
             however, with the [State ex rel.] Laughlin [v. James, 115 Ohio St. 3d
231, 2007-Ohio-4811] decision in that there is no requirement that
             the minutes provide any further specificity. Id. at ¶24.

       {¶77} Thus, when entering into executive session under R.C. 121.22(G)(8), the

meeting minutes must reflect that the Board complied with both provisions of R.C.

121.22(G)(8)(a) and (b).

       {¶78} Here, the minutes merely stated that executive sessions were held “to

discuss economic development assistance concerning JEDD” and was entered into by

a unanimous roll call vote for each of these dates; they do not specify, as required by

(a), that the information is directly related to a request for economic development

assistance or involves a public infrastructure improvement or extension of utility

services that are directly related to an economic development project, nor, as required

by (b), that a unanimous quorum determined by roll call vote the executive session was

necessary to protect the interests of the applicant or the possible investment or

expenditure of public funds to be made in connection with the economic development

project.




                                          18
       {¶79} While David McIntyre’s affidavit attests to the fact that the Board reads the

relevant parts of R.C. 121.22(G) when making a motion, and that on these dates the

Board made motions “to move into executive session * * * by a determination of the

unanimous quorum of [the Board] that the executive sessions were necessary to protect

the interest of the applicant or the possible investment or expenditure of public funds to

be made in connection with the economic development project,” the Board minutes did

not reflect that the public body complied with the statute by expressly stating the

language from R.C. 121.22(G)(8)(a) and (b) in the meeting minutes. The public would

not be able to determine from the minutes that the Board conducted business in a lawful

manner.

       {¶80} Therefore, the Board violated the OMA on February 9, 2016, March 8,

2016, April 12, 2016, May 10, 2016, May 24, 2016, June 14, 2016, June 28, 2016, and

September 13, 2016. Accordingly, the court erred in granting summary judgment for the

Board. As there were no outstanding issues of material fact, the trial court should have

denied the Board’s motion for summary judgment, granted Mr. Ames’ and issued an

injunction or injunctions against the Board.

       {¶81} Mr. Ames’ seventh assignment of error has merit as it relates to Counts I,

III, IV, V, VI, VII, VIII, IX, XI, XII, XIII, XIV, XV, and XVI; as it relates to Counts II and X,

this assignment of error is without merit.

       {¶82} Finally, when an injunction is issued, R.C. 121.22(I)(2)(a) allows for an

award of attorney’s fees, court costs, and civil forfeitures:

       {¶83} If the court of common pleas issues an injunction pursuant to
             division (I)(1) of this section, the court shall order the public body
             that it enjoins to pay a civil forfeiture of five hundred dollars to the
             party that sought the injunction and shall award to that party all



                                               19
              court costs and, subject to reduction as described in division (I)(2)
              of this section, reasonable attorney’s fees. The court, in its
              discretion, may reduce an award of attorney’s fees to the party that
              sought the injunction or not award attorney’s fees to that party if the
              court determines both of the following:

       {¶84} (i) That, based on the ordinary application of statutory law and case
             law as it existed at the time of violation or threatened violation that
             was the basis of the injunction, a well-informed public body
             reasonably would believe that the public body was not violating or
             threatening to violate this section;

       {¶85} (ii) That a well-informed public body reasonably would believe that
             the conduct or threatened conduct that was the basis of the
             injunction would serve the public policy that underlies the authority
             that is asserted as permitting that conduct or threatened conduct.

       {¶86} “[T]he general rule is that ‘[u]pon remand from an appellate court, the

lower court is required to proceed from the point at which the error occurred.’” State v.

Roberts, 150 Ohio St. 3d 47, 2017-Ohio-2998, ¶45 quoting State ex rel. Stevenson v.

Murray, 69 Ohio St. 2d 112, 113 (1982). The point at which the error occurred in the

instant case is in the grant of the Board’s motion for summary judgment and the denial

of Mr. Ames’ on Counts I, III, IV, V, VI, VII, VIII, IX, XI, XII, XIII, XIV, XV, and XVI.

Therefore, we remand the matter to the trial court to issue the injunction or injunctions,

consistent with this opinion, and for a determination of the attorney’s fees, court costs,

and civil forfeitures, if any, to which Mr. Ames is entitled.

       {¶87} For the reasons discussed in this opinion, the judgment of the Portage

County Court of Common Pleas is affirmed in part, reversed in part, and remanded.


TIMOTHY P. CANNON, J.,

MARY JANE TRAPP, J.,

concur.




                                              20